Citation Nr: 1126429	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was remanded in March 2009 and July 2010 for evidentiary development.  Further development is required before a final adjudication can be made.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case served as an artilleryman in the U.S. Marine Corps, to include service in the Republic of Vietnam.  He is currently in receipt of service connection for posttraumatic stress disorder (PTSD) as a result of that service.  

Essentially, the Veteran contends that he developed a chronic low back and bilateral knee disorder as a result of continual stresses on those joints while in service.  He relates a specific instance of when his unit was brought in to provide fire support near Da Nang, and that the constant volleys of outgoing artillery fire caused the ground to shake.  The Veteran reports that another Marine fell on him as he was trying to sleep, and that he has had back pain since this time.  Moreover, the Veteran reports that the stresses of his duty, to include carrying machine guns, ammunition (to include heavy artillery shells), and other weapons and gear caused pain in the knee joints which eventually developed into a chronic disability.  

In accordance with a Board remand order of March 2009, the Veteran was afforded a VA orthopedic examination to determine whether it was at least as likely as not that current low back and bilateral knee disorders had any causal relationship to the circumstances of the Veteran's Marine Corps service.  The report of the returned examination, dated in April 2009, noted that the Veteran had muscular lumbar strain and moderate degenerative joint disease in the bilateral knees.  Regarding etiology, the examiner concluded that as there was "no history or evidence of persistent follow-up and evaluation for this condition," that it was not at least as likely as not that the back and knee disorders were related to service.  Essentially, the examiner concluded that because there was no documentation of treatment, that the condition did not have in-service origins.  

Simply put, this rationale is not adequate to support a denial of the Veteran's claims.  Indeed, while it may be true that there is a lack of medical reports from the period of separation until the fairly recent past, the Veteran has contended that he has felt pain since the episodes in service.  The Veteran is competent to report on the conditions of his service, and he is competent to report on that which is ascertainable through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board accepts the Veteran's testimony of having been treated by a medic/hospital corpsman at a dispensary for his complaints of back pain.  See 38 U.S.C.A. § 1154(b).  Indeed, given the type of service the Veteran performed (field artilleryman in Vietnam), the Board has no reason to doubt that he carried heavy implements of war, and that the concussion residuals from the firing of howitzers caused a fellow Marine to fall onto him.  That is to say, the testimony of these events, to include his contentions of pain, are to be conceded.  Thus, the examiner's failure to discuss the Veteran's credible contentions of pain, or to provide any medical reasoning for his opinion save for a lack of documentation of treatment, makes the probative value of the April 2009 VA examination report rather negligible.  As such, remedial development is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

It is noted that pain alone, without an underlying disability, is not something for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran, as a layperson, may be competent to testify as to the existence of pain; however, he is not competent to address complex issues such as medical etiology for degenerative joint disease and lumbar strain.  See Jandreau at 1372.  Keeping this in mind, the Veteran is to be scheduled for a remedial orthopedic examination for the purposes of determining the etiology of his current low back and bilateral knee disorders.  In this regard, the Board finds the Veteran's contentions regarding the nature of his service and the complaints of pain to be credible.  Thus, it is asked whether it is at least as likely as not (50 percent or greater probability) that the circumstances of the Veteran's service, to include being fallen upon and having to carry heavy loads, caused the Veteran to develop chronic conditions in the bilateral knees and low back.  Specifically, the examiner must note the complaints of pain from service forward, and should determine if such pain was at least as likely as not an early manifestation of the claimed conditions.  A full medical rationale must accompany any conclusions reached.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is noted that a second remand, dated in July 2010, ordered VA to obtain additional records of treatment which might support a causal nexus between the claimed conditions and service.  While no definitive nexus was returned, the examiner should take note of an April 2010 clinical assessment which describes knee pain of over 20 years, as well as a "history of knee injury in Vietnam"  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for an orthopedic examination with a physician other than the one who conducted the April 2009 examination.  In this regard, the examiner is asked if it is at least as likely as not (50 percent or greater probability), that the Veteran's current lumbar strain and degenerative joint disease in the bilateral knees had causal origin in service, to include in his service in Vietnam (carrying of heavy equipment and being fallen upon during an artillery barrage).  The examiner should make note of the April 2010 VA clinical assessment which describes degenerative joint disease of over 20 years duration, and also lists the Veteran's report of a knee injury in Vietnam.  A detailed medical rationale should accompany any conclusions reached, and it is not sufficient to base an opinion merely on the lack of treatment records following service.  

3.  Following the directed development, the RO must conduct a de novo review of the claims for service connection on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

